DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
2.	The 35 USC 101 rejections have been withdrawn due to the amendments filed on amendment filed on 05/17/2021.
 
Response to Amendment
3. 	This office action is in response to applicant’s communication filed on 06/01/2021 in response to PTO Office Action mailed 03/24/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
4.	In response to the last Office Action, claims 1, 8 and 15 have been amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.

Response to Arguments
5.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are moot in new ground(s) of rejection.
	
Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstraesser (US 20110282861 A1) and in view of Thalhammer (US 2005/0171746 A1) and further in view of Hayter (US 2018/0330828 A1).
Referring to claims 1, 8 and 15, Bergstraesser discloses a computer system comprising: one or more computer processors (See para. [0053] and Figure 7A, a processor), one or more computer readable storage media; and program instructions stored on the one or more computer readable storage medium for execution by at least one of the one or more computer processors (See para. [0007], para. [0032], para. [0036], a server 106 including communications medium storing computer-executable instructions or code), comprising: 
program instructions to receive input including text and functions relating to models (See para. [0034], para. [0036] and para. [0043], receiving a user query including equations, expression, declarative statements or etc., the user query is provided to the search stack relating to one or more appropriate model(s)); 
program instructions to crawl online sources for […] model information independent of a search query (See para. [0022] -para [0025], Bergstraesser’s information retrieval system is a conventional search engine which crawls or mines content or data in web pages, web sites, or any data store exposed to a search engine, but also adapt to higher-order knowledge, the information retrieval system obtains/mines data from any suitable source to generate a model representative of higher-order knowledge before a particular user search query, for example, a web document has structured data having an implicit higher-order knowledge, which is a survey results or a statistical result provided by a government agency in which the five most cited factors influencing a home buyer’s decisions are listed in order of importance, the list or table of data revels a relational framework representative of the higher-order knowledge.  When a user enters the terms “House”, “realtor”, and “Eastowne” in a search query to find information about homes for sale in the vicinity of Eastowne. The terms of search query can reflect a portion of the content of the search, the information retrieval system incorporates in a search stack computational expressions which capture the higher-order knowledge that people looking to buy homes weight five factors most in a particular order of importance, the information retrieval system locates and retrieves search results to the user reflective of the higher-order knowledge) , wherein the information sources include text, tables, graphs, and functions (See para. [0025], para. [0045], [0048], para. [0094], the information retrieval system’s may also use an extractor which crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet, the extractor obtained data from any suitable table including crawler as in known in the art for discovering content on a network); 
program instructions to determine parameter-based details from the text information based on content analysis of the text information(See para. [0037], para. [0039], para. [0059] and para. [0064], the information retrieval system’s indexer determines meta tags attached to webpages, and the information retrieval extractor selects model(s) in pool of model having meta tags identifying context in which the model may be applied);  parsing the text information into words (See para. [0037], the retrieved data is a data portion of search results that retrieved based on the search query and/or other factors relevant to the search, using  user profile or user context analysis, the information retrieval system consults data index [words] and maps query terms, user profile, user context to webpages that match and relate to the query);
program instructions to compare, via a search algorithm, parameter-based search details from the model search input against parameter-based details determined from the model information sources to identify model search results (See para. [0025], para. [0056], para. [0059], para. [0071], para. [0075], para. [0077], para. [0084] and para. [0086], comparing the user search query terms “house’, “realtor” and “Eastowne” to against information about homes for sale in the vicinity of Eastowne, the information retrieval system compares the web document(s) and retrieves search results based on matching context information with respect to the query and the metadata which used to select model(s) for calculation, for example, the information extractor process content and identify five groupings of data present on the web page according to a framework model, the framework model revealed by a ranked list which indicates a representative of a higher-order knowledge, e.g., home buyers weights location, price, size, distance to work and age of building most heavily when buying a home, computational expressions could be used by an extractor to capture a portion of this high-order knowledge may be expressions that could be applied in a context in which a user is seeking information on home to purchase, such as: provide search results relating to average home price in neighborhood, or rank search results first by location and then by price and size).
Bergstraesser does not explicitly disclose the model is a mechanistic model and identify mechanistic model search results and determine parameter-based details from the functions by extracting symbols from the functions and extracting relationships between the symbols and nearby words.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats based on requirements of a user (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a particular format that allows further selection [e.g. user requirements] resulting from that search).
See para. [0094]). In addition, both of the references (Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between both of the references highly suggests an expectation of success.
Bergstraesser in view of Thalhammer does not explicitly disclose determine parameter-based details from the functions by extracting symbols from the functions and extracting relationships between the symbols and nearby words.
Hayter disclose determine parameter-based details from the text information (See para. [0065] and para. [0066], para. [0091]-para. [0094], determining text data from a single report) and parameter based details from the functions (see para. [0211] and Figure 26, identifies parameters or data from formulas 1A, 1B) by parsing the text information into words (See para. [0091]-para. [0094] and Figure 7, parsing the report into column headings) ; extracting symbols from the functions (See Figures 6 and 7, para. [0221] and para. [0212], extracting symbol such as “:” “/”, “=” from formulas); extracting relationships between the symbols and extracting relationships between the symbols and nearby words (See para. [0221]-para.[0213] Figures 26-28 processing the decoded text data using the formula including symbols and nearby words such as “SUM”, “ROUND”, “SUBSITUTE” and so on).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hayter teachings in the determine parameter based details from the functions taught by Hayter in the Bergstraesser system in order assured data accuracy and increase levels of automation at the analytical stage (See Hayter, para. [0011]). In addition, all of the references (Hayter, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between all of the references highly suggests an expectation of success.
As to claims 2, 9 and 16, Bergstraesser discloses wherein the functions include at least one of equations and models (See para. [0039], para. [0042], [0045], para. [0054], para.[0048], para. [0094], the information retrieval system includes a search stack searches one or more appropriate model(s)), the information retrieval system’s extractor crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet). 
As to claims 3, 10 and 17, Bergstraesser discloses the parameter-based details include variable names (See para. [0068], data is labeled according to specified calculation, such that it can be referenced in other statements within model, the calculation can be expression representing numerical value, symbolic [e.g. variables] or string values). 
As to claims 4, 11 and 18, Bergstraesser discloses wherein the parameter-based details include parameter names (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address).
As to claims 5, 12 and 19, Bergstraesser discloses wherein the mechanistic model search results include at least one: parameter values; parameter distributions and visualizations (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address). 
As to claims 6, 13 and 20, Bergstraesser discloses wherein the mechanistic model search results include a set of functions similar to an inputted function (See para. [0050]-para. [0052], the extractor 262 determines a rule, expression, equation, or constraint binding or relating data in conjunction with input received from a model author 254. For example, the extractor 262 may determine that one or more portions of data in a received structure data 208 appear to be related by a rule, expression, equation, or constraint, but that the extractor is unable to determine an accurate relationship. This could occur, for example, when the extractor 262 processes data which when plotted is indicative of a trend. The extractor 262 may attempt to fit the data with a linear relationship, whereas the data is best fit with a higher order polynomial, exponential, or trigonometric function. In cases where the extractor 262 determines that a relational framework appears to be present but cannot accurately establish a rule, expression, equation, or constraint for the data, the extractor 262 may provide the data to a model author 254, or to user 202, so that the model author or user may assist in identifying the relational framework for the structured data. In cases where the extractor 262 determines that there are plural rules, expressions; equations, and/or constraints for structured data, the extractor 262 may provide the data and the candidate rules, expressions, equations, and/or constraints to a model author 254, or to user 202, so that the model author or user may disambiguate the rules, expressions, equations, and/or constraints to best identifying the relational framework for the structured data). 
As to claims 7 and 14, Bergstraesser discloses comprises a source index system for indexing parameter-based details obtained from online sources of […] model information (see para. [0039], the search stack 200 may also include a model selection component, such as model selector 210, which may select one or more appropriate model(s) 214 from a set of models stored on one or more computer readable media accessible to the model selector 210. The model selector 210 may then apply the selected model(s) 214 to the results (i.e., to retrieved data 208) of the search performed by search engine 204. In some embodiments, the selected model(s) 214 are applied to one or more steps of retrieved data responsive to the user query. Model selector 210 may be coupled to model index 212, which may be disposed with data index 206 or may be disposed as a separate index. Model index 212 may be implemented on any suitable storage media, including those described in connection with data index 206, and may be in any suitable format, including those described in connection with data index 206. The model index 212 may comprise a mapping between one or more factors relevant to the user's search (e.g., terms in user query 202, user profile, user context, and/or the retrieved data 208 retrieved by the search engine 204) and appropriate model(s) 214 that may be applied to obtain the retrieved data 208).
Bergstraesser does not explicitly disclose the model is a mechanistic model and identify mechanistic model search results.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats based on requirements of a user (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a particular format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See Thalhammer, para. [0094]). In addition, all of the references (Hayter, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between all of the references highly suggests an expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153